Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to claims 1, 9, and 13 have been acknowledged by the examiner.
Claims 1-3, 5-9, and 11-17 are pending. 
Claims 4 and 10 remain cancelled. 
Claims 1-3, 5-9, and 11-17 are under examination. 
 
Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive.
Applicant’s argument: The nose pack of Morikane includes an aperture that is either not “fully enclosed” or that is not defined by the perimeter surface. Both of these conditions are not met in any of the embodiments that are discosed by Morikane, and as such the recited claims are patentably distinguishable over Morikane for at least this reason. Lincoln also does not cure these deficiencies. 
Examiner’s response: The current rejection has been updated in light of the amendments. The aperture s3 of Morikane inherently defines a fully enclosed space, and is defined by 1st and 2nd perimeters, as seen in modified Fig. st perimeter, which is the entire perimeter of the nose pack A3 of Morikane, is cinched at a lower edge h3b to define the aperture s3 of Morikane, and the 2nd perimeter, which is the perimeter of aperture s3 of Morikane directly defines the fully enclosed space that is aperture s3 of Morikane. 
Applicant’s arguments, see page 5-8, filed 01/07/2021, with respect to claims 1-3, 8-9, 11-12, and 14 have been fully considered and are persuasive.  The rejection of 11/25/2020 has been withdrawn. 
The applicant’s arguments against Wu in view of Paxa have been fully considered and are persuasive, thus the rejection of Wu in view of Paxa has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 14-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the second perimeter" on page 4 line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the second perimeter” is being read as the same as in claim 1. 
Claims 11, 14-15, and 17 are being rejected for depending on a previously rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikane (US 6,206,902 B1) in view of Lincoln (US 4,984,302).
Regarding claim 1, Morikane discloses a facial covering (A3) configured to be placed on facial skin, comprising:
a first member (A3) comprising:

a skin side surface, the skin side surface defining a second perimeter (see modified Fig. 7 of Morikane; the interior surface of nose pack A3 that is in direct contact with the nose of a user is the skin side surface (not shown in figures), which has a second perimeter that is labeled in modified Fig. 7 of Morikane), that is configured to be releasably secured in direct contact with and in a sealed relationship with a nasal bridge and ala of nose of a wearer such that an entirety of the skin side surface directly contacts skin surfaces of the nasal bridge and the ala of nose of the wearer with no gap between the skin side surface and the skin surfaces as the skin side surface fits flush against the skin (see Fig. 7; nose pack A3, which is releasably secured to nose of a wearer, has a skin side surface, which is the interior surface that is in direct contact with and in a sealed relationship with the nasal bridge and ala of the nose of the wearer, such that there are no gaps between the nose and the interior surface of nose pack A3, see Col. 6 lines 43-47), the entirety of the skin side surface forming an air-tight seal with the nasal bridge and the ala of the nose of the wearer and blocking air from contacting any of the skin surfaces of the nasal bridge and the ala of the nose when worn, the skin side surface being unperforated (see Fig. 7; the interior surface of nose pack A3 is the skin side surface, and forms an air-tight seal with the entire nose of a wearer, including the nasal bridge and ala, thus nose pack A3 blocks air from contacting any of the skin surfaces of the nasal bridge and ala of the nose when 
at least one aperture (s3) defining a fully enclosed space that is defined by the first perimeter and the second perimeter (see modified Fig. 7 of Morikane; slit s3 is an aperture that inherently defines a fully enclosed space that is defined by the 1st perimeter and 2nd perimeter labeled in modified Fig. 7 of Morikane, as a lower edge h3b is pinched at the center defining the slit s3, thus the shape of nosepack A3 defines slit s3, and thus the 1st perimeter defines slit s3, and the 2nd perimeter also directly defines slit s3 as it is the perimeter for slit s3), the at least one aperture (s3) being configured to facilitate breathing through nasal air passages when the first member (A3) is worn (see Fig. 7; slit s3 is configured to facilitate breathing through the nostrils of a user when worn); and 
wherein the exterior facing surface of the first member (A3), when worn, is nonoverlapping (see Fig. 7; the outer surface of nose pack A3 is nonoverlapping). 
Although Morikane does not explicitly disclose an adhesive covering an entirety of the skin side surface of the first member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognize that the skin side surface (the interior surface of nose pack A3 that is in direct contact with the skin of the user) of the first member (A3) is covered by an adhesive covering as nose pack A3 comes with a release sheet (a2) (see Fig. 6 and Col. 4 lines 56-57) to preserve the adhesive covering on the skin side surface, and the nose pack A3 is pressed onto the skin of a user (see Col. 1 lines 46-48) via the film-forming material, which is polyacrylic acid (see Col. 4 lines 4-13), which has adhesive 
Morikane does not disclose a filter material disposed within the at least one aperture. 
However, Lincoln teaches an analogous nasal-facial covering (1) comprising a filter material (2) disposed within the at least one aperture (see Figs. 1-3; filter element 2 is disposed within the one aperture of the adhesive strip) providing to allow air to pass through, into, and out of the nostrils in sufficient quantity for normal activity, and can filter particulate matter and/or chemicals out of the air passage over or through it (see Col. 5 lines 38-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the slit s3 of nose pack A3 of Morikane with filter element 2 via connection 10 by adhesive and/or stitching as taught by Lincoln to have provided an improved facial covering that allows air to pass through, into, and out of the nostrils in sufficient quantity for normal activity, and can filter particulate matter and/or chemicals out of the air passage over or through it (see Col. 5 lines 38-51).

    PNG
    media_image1.png
    657
    462
    media_image1.png
    Greyscale

Modified Fig. 7 of Morikane. 
Regarding claim 2, Morikane in view of Lincoln discloses the invention as discussed above. Morikane in view of Lincoln further discloses wherein the filter material (2 of Lincoln) is secured to the first member (A3 of Morikane) (as previously modified (see claim 1 discussion), filter element 2 of Lincoln is secured to nose pack A3 of Morikane). 
Regarding claim 6, Morikane in view of Lincoln discloses the invention as discussed above. Morikane in view of Lincoln further discloses wherein the filter material (2 of Lincoln) is a fabric (as previously modified, definition of fabric: a cloth made by weaving, knitting, or felting fibers, https://www.dictionary.com/browse/fabric, see Col. 5 lines 29-31 of Lincoln; filter element 2 of Lincoln is made of woven cloth, which is fabric). 
Regarding claim 7, Morikane in view of Lincoln discloses the invention as discussed above. Morikane in view of Lincoln further discloses wherein the filter material (2) includes filaments that are clustered together to have a density that warms the air and filters substances in the air entering into the at least one aperture (as previously modified (see claim 1 discussion), see Figs. 1-2 of Lincoln; it is known that when air enters the body through the nose, the air is automatically warmed, https://fhs.mcmaster.ca/purr/documents/RespiratorySystem.pdf, thus the filter element 2 of Lincoln is made up of woven cloth, which may be synthetic fiber, and thus the woven cloth fibers, which are filaments, are clustered together to warm and filter substances in the air when entering into the one aperture, which is where filter element 2 is disposed; see Col. 5 lines 29-31 et seq. lines 38-46 of Lincoln). 
Regarding claim 12, Morikane in view of Lincoln discloses the invention as discussed above. Morikane in view of Lincoln further discloses wherein the filter material (2 of Lincoln) provides a warming and filtering function (as previously modified above (see claim 1 discussion), it is known that when air enters the body through the nose, the air is automatically warmed, https://fhs.mcmaster.ca/purr/documents/RespiratorySystem.pdf, thus when the wearer inhales through slit s3 of Morikane, the filter element 2 of Lincoln will provide a warming and filtering function). 
Regarding claim 16, Morikane in view of Lincoln discloses the invention as discussed above. Morikane in view of Lincoln further discloses wherein the filter material (2 of Lincoln) is a fibrous material that includes a plurality of filaments (as previously modified above (see claim 1 discussion), see Figs. 1-2 and Col. 5 lines 38-51 of Lincoln; filter element 2 of Lincoln is made . 

Claim 3, 5, 8-9, 11, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikane in view of Lincoln further in view of Riaboy (US 4,240,420).
Regarding claim 3, Morikane in view of Lincoln discloses the invention as discussed above. 
Morikane in view of Lincoln does not disclose a second member that is releasably securable to the first member and being configured to cover the mouth of the user. 
However, Riaboy teaches an analogous first member (10) and further comprising a second member (12) that is releasably securable to the first member (10) and being configured to cover the mouth of the user (see Figs. 1-3 and Col. 2 lines 35-42; mouth filter assembly 12 covers the mouth area of the face, and is releasably securable to the nose filter 10, as seen in Fig. 1 where mouth filter assembly 12 and nose filter 10 overlap each other, and are releasably secured as mouth filter assembly 12 and nose filter 10 are disposable via adhesive tape) providing nose and mouth filters which may be worn individually or in combination (see Col. 1 lines 48-50) that are disposable and comfortable (see Col. 1 lines 30-46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first member (A3) of Morikane in view of Lincoln with an overlapping releasably securable second member (12) as taught by Riaboy to have provided an improved facial covering that provides nose and mouth filters which may be worn individually or in combination (see Col. 1 lines 48-50), and are both disposable and 
Regarding claim 5, Morikane in view of Lincoln further in view of Riaboy discloses the invention as discussed above. Morikane in view of Lincoln further in view of Riaboy further discloses wherein the second member (12 of Riaboy) includes an adhesive backing (16, 18 of Riaboy) (see Fig. 2 and Col. 2 lines 35-42, and Col. 2 lines 10-23; as previously modified above, mouth filter assembly 12 of Riaboy includes adhesive material 18 of Riaboy of tape 16 of Riaboy, thus an adhesive backing). 
Regarding claim 8, Morikane in view of Lincoln further in view of Riaboy discloses the invention as discussed above. Morikane in view of Lincoln further in view of Riaboy further discloses wherein the first (A3 of Morikane) and second members (12 of Riaboy) form a unitary structure (as previously modified above, nosepack A3 of Morikane and mouth filter assembly 12 of Riaboy may be worn in combination, and are releasably securable to each other, thus forming a unitary structure, as they form a unit or whole facial covering). 
Regarding claim 9, Morikane discloses a kit comprising: 
a first member (A3) comprising:
an exterior facing surface, the exterior facing surface defining a first perimeter (see modified Fig. 7 of Morikane; the exterior facing surface is the outer surface of nose pack A3, and has a first perimeter as labeled in modified Fig. 7 of Morikane), the exterior facing surface being unperforated (see Figs. 6-7; the outer surface of nose pack A3 is the exterior facing surface, and is unperforated);

at least one aperture (s3) defining a fully enclosed space that is defined by the first perimeter and the second perimeter (see modified Fig. 7 of Morikane; slit s3 is an aperture that is defined by the 1st perimeter and 2nd perimeter labeled in modified Fig. 7 of Morikane, as a lower edge h3b is pinched at the center defining the slit s3, thus the shape of nosepack A3 defines slit s3, and thus the 1st perimeter defines slit s3, and the 2nd perimeter also directly defines slit s3 as it is the perimeter for slit s3), the at least one aperture (s3) being configured to 
wherein the exterior facing surface of the first member (A3), when worn, is nonoverlapping (see Fig. 7; the outer surface of nose pack A3 is nonoverlapping).
Although Morikane does not explicitly disclose an adhesive covering an entirety of the skin side surface of the first member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognize that the skin side surface (the interior surface of nose pack A3 that is in direct contact with the skin of the user) of the first member (A3) is covered by an adhesive covering as nose pack A3 comes with a release sheet (a2) (see Fig. 6 and Col. 4 lines 56-57) to preserve the adhesive covering on the skin side surface, and the nose pack A3 is pressed onto the skin of a user (see Col. 1 lines 46-48) via the film-forming material, which is polyacrylic acid (see Col. 4 lines 4-13), which has adhesive properties, thus it would have been obvious that the skin side surface is covered by an adhesive covering.
Morikane does not disclose a filter material disposed within the at least one aperture; and a second member configured to be secured around a mouth of the user, the second member being outwardly curved. 
However, Lincoln teaches an analogous nasal-facial covering (1) comprising a filter material (2) disposed within the at least one aperture (see Figs. 1-3; filter element 2 is disposed within the one aperture of the adhesive strip) providing to allow air to pass through, into, and out of the nostrils in sufficient quantity for normal activity, and can filter particulate matter and/or chemicals out of the air passage over or through it (see Col. 5 lines 38-51).

Morikane in view of Lincoln discloses the invention as discussed above. 
Morikane in view of Lincoln does not disclose a second member configured to be secured around a mouth of the user, the second member being outwardly curved.
However, Riaboy teaches an analogous first member (10) and a second member (12) configured to be secured around a mouth of the user, the second member (12) being outwardly curved (see Figs. 1-2 and Col. 2 lines 35-42; mouth filter assembly 12 is configured to be secured around a mouth of the user, and as seen in Fig. 1 of Riaboy, mouth filter assembly 12 is outwardly curved as mouth filter assembly 12 loosely covers the mouth portion, see Abstract) providing nose and mouth filters which may be worn individually or in combination (see Col. 1 lines 48-50) that are disposable and comfortable (see Col. 1 lines 30-46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first member (A3) of Morikane in view of Lincoln with an overlapping releasably securable second member (12) as taught by Riaboy to have provided an improved facial covering that provides nose and mouth filters which may be worn individually or in combination (see Col. 1 lines 48-50), and are both disposable and 
Regarding claim 11, Morikane in view of Lincoln further in view of Riaboy discloses the invention as discussed above. Morikane in view of Lincoln further in view of Riaboy further discloses a second member (12 of Riaboy) that is releasably securable to the first member (A3 of Morikane) and being configured to cover the mouth of the user (see Fig. 1 of Riaboy; as previously modified above, mouth filter assembly 12 of Riaboy is capable of overlapping a lower edge h3b of Morikane of nosepack A3 of Morikane as it is releasably securable, as mouth filter assembly 12 of Riaboy is disposable via adhesive material 18 of tape 16 of Riaboy, see Col. 2 lines 35-42 and lines 10-23). 
Regarding claim 14, Morikane in view of Lincoln further in view of Riaboy discloses the invention as discussed above. Morikane in view of Lincoln further in view of Riaboy further discloses wherein the filter material (2 of Lincoln) provides a warming and filtering function (as previously modified above (see claim 1 discussion), it is known that when air enters the body through the nose, the air is automatically warmed, https://fhs.mcmaster.ca/purr/documents/RespiratorySystem.pdf, thus when the wearer inhales through slit s3 of Morikane, the filter element 2 of Lincoln will provide a warming and filtering function).
Regarding claim 17, Morikane in view of Lincoln further in view of Riaboy discloses the invention as discussed above. Morikane in view of Lincoln further in view of Riaboy further discloses wherein the filter material (2 of Lincoln) is a fibrous material that includes a plurality of filaments (as previously modified above (see claim 1 discussion), see Figs. 1-2 and Col. 5 lines .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikane in view of Lincoln further in view of Sakamoto (US 3,802,426).
Regarding claim 13, Morikane in view of Lincoln further discloses the invention as discussed above. 
Morikane in view of Lincoln does not disclose wherein the filter material includes a plurality of filaments that are hair-like and that provide air insulation depending on a humidity of air passing through the plurality of filaments. 
However, Sakamoto teaches an analogous nasal filter element (8) wherein the filter material includes a plurality of filaments (8) that are hair-like that provide air insulation depending on a humidity of air passing through the plurality of filaments (8) (see Figs. 3-4; filter 8 is made up of pliant washable hairs to trap or filter particles, like pollution and dust, in the air, thus providing air insulation depending on the environmental conditions being passed through filter 8 when a user is inhaling; see Col. 2 lines 51-54 and Col. 2 lines 31-34 and Col. 1 lines 20-26) providing a manner capable of efficaciously intercepting and arresting inhalation of environmental dust, pollutants, contagious contaminants, and disease-laden air (see Col. 1 lines 20-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter material (2 of Lincoln) of Morikane in .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikane in view of Lincoln further in view of Riaboy and Sakamoto.
Regarding claim 15, Morikane in view of Lincoln further in view of Riaboy further discloses the invention as discussed above. 
Morikane in view of Lincoln further in view of Riaboy does not disclose wherein the filter material includes a plurality of filaments that are hair-like and that provide air insulation depending on a humidity of air passing through the plurality of filaments. 
However, Sakamoto teaches an analogous nasal filter element (8) wherein the filter material includes a plurality of filaments (8) that are hair-like that provide air insulation depending on a humidity of air passing through the plurality of filaments (8) (see Figs. 3-4; filter 8 is made up of pliant washable hairs to trap or filter particles, like pollution and dust, in the air, thus providing air insulation depending on the environmental conditions being passed through filter 8 when a user is inhaling; see Col. 2 lines 51-54 and Col. 2 lines 31-34 and Col. 1 lines 20-26) providing a manner capable of efficaciously intercepting and arresting inhalation of environmental dust, pollutants, contagious contaminants, and disease-laden air (see Col. 1 lines 20-26).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.H./Examiner, Art Unit 3786                    

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786